DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) and Species A (Figs. 4A and 4B) in the replies filed on 02/19/2021 and 10/13/2020 is acknowledged.
As discussed in the Interview of 05/19/2021, claims 1-3 and 5-9 of Group I read on Species A. Claims 4 and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
The disclosure is objected to because of the following informalities: On page 9, line 30, it appears that “Fig. 4” should read as “Fig. 5” since the description and reference numerals discussed in this paragraph apply to Fig. 5 and are not shown in Fig. 4.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radwanski (US 4,970,104).
As to claim 1, Radwanski discloses a process for making a nonwoven comprising a plurality of first areas comprising hydroentangled fibers (see nonwoven of Figs. 3A-3B, the “spot bonded” areas being areas of hydroentangled fibers; see Abstract; col. 5, lines 35-45; and col. 7, lines 27-33), the process comprising:
subjecting a fibrous web (a single layer web as disclosed in col. 8, lines 56-61, or the composite web formed of layers 2, 4, 6 in Fig. 1; col. 11, lines 57-59) to a first hydroentanglement process directing water jets (col. 12, lines 4-8) from a water injection means comprising a plurality of orifices (see manifolds 20; Fig. 1 and col. 12, lines 4-8) on to the fibrous web, blocking at least one water jet from the water injection means discontinuously using a first blocking member (drum 18) positioned between the water injection means and the fibrous web (the solid, unperforated portions of drum 18 block the water jets emitting from manifolds 20; see Fig. 2), wherein the first blocking member (18) comprises at least one aperture or recess (see apertures 38; Fig. 2), and is rotatable about an axis perpendicular to a z-direction (see arrow in Fig. 1, indicating the rotation direction of drum 18, the drum being rotatable about the center axis shown in Fig. 1, which is perpendicular to the z-direction), and wherein the plurality of first areas are discrete in a machine direction (the entangled or “spot-entangle bonded” regions are discrete in the machine direction, since the entangled regions are only formed where the water jets pass through the openings 38, as disclosed in col. 5, lines 38-41; col. 7, lines 23-33; col. 8, lines 7-8; col. 10, lines 48-53; col. 12, lines 17-20; col. 
Regarding claim 2, the rotation of the drum 18 of Radwanski causes the first blocking member to move back and forth from a first position where the blocking member blocks the water jets by the jets hitting the solid, unperforated portions of the drum 18, and a second position where the jets flow through aperture(s) 38 (see Figs. 1-2). This “sequential” (col. 13, lines 1-4) passing of the water jets through the openings, due to rotation of the drum 18, results in the steps of claim 2 being performed.  Thus, Radwanski discloses the first blocking member (18) moves back and forth along a first axis (rotation of drum 18; see arrow in Fig. 1) between a first position where the first blocking member blocks the at least one water jet from the water injection means (a position where a jet 20 strikes a solid portion of drum 18) and a second position where the first blocking member (18) does not block the at least one water jet from the water injection means (a position of the drum rotation where a jet 20 passes through an opening 38 and strikes the web to entangle the fibers); see in particular col. 7, lines 42-49 and col. 12, line 63 through col. 13, line 4.
Regarding claim 3, Radwanski discloses that the first blocking member (18) comprises a plurality of apertures (38); see Fig. 2,  col. 7, lines 42-49, col. 12, lines 4-20, and col. 12, line 63 through col. 13, line 4.
Regarding claim 5, the first axis is parallel to a machine direction or to a cross machine direction (the first axis is parallel to a cross machine direction; see axis of rotation of drum 18 in Fig. 1).

Regarding claim 8, Radwanski discloses that the process further comprises subjecting the fibrous web to an entanglement process after the first hydroentanglement process (see col. 12, lines 46-51, disclosing that after the hydroentanglement process of Fig. 1, the web may be subjected to “general hydraulic entanglement”; also see col. 13, lines 36-38).

Information Disclosure Statement
The information disclosure statement filed 05/24/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; 
Specifically, no copy of WO 2002/055777 was received.  This reference has been lined through on the IDS to indicate that it has not been considered.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note the references cited on PTO-892, which disclose processes for making nonwovens including subjecting webs to water jets, the jets being blocked by a blocking member and passing through apertures in the blocking member to strike the web.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995.  The examiner can normally be reached on Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/AMY VANATTA/Primary Examiner, Art Unit 3732